Worden, J.
Suit by Bielde against Ringle, upon the transcript of a judgment recovered by the plaintiif against the defendant, in the Court of Common Pleas of Lieldng county, in the State of Ohio. Issue; trial by jury, and verdict and judgment for the plaintiff.
The ground relied upon for a reversal of the judgment is, that the evidence is not sufficient to sustain the verdict. The transcript set out in the complaint, and offered in evidence, appears on its face sufficient; but in answer to interrogatories, the plaintiff admitted that for one year preceding the commencement of the suit in Ohio, the defendant did not reside in the county of Lieldng, and State of Ohio, and that he, the plaintiff, procured the sheriff to return the writ served, by “ covin” with the sheriff. The writ was returned served, “by leaving a certified copy thereof at the usual place of residence of the said Peter Ringle.” It is insisted that the judgment, in consequence of the facts thus admitted, was a nullity.
The defendant appeared and pleaded in bar of the action in Ohio, and this gave the Court jurisdiction over his person, if it was not otherwise acquired, and was a waiver of all defects in the process or manner of serving it.
The defendant having appeared and pleaded in bar, could not, in the suit in Ohio, have objected to the jurisdiction of the Court over his person; neither can he, a fortiori, in an action upon a judgment thus rendered against him.
Per Curiam. — The judgment is affirmed, with 2 per cent, damages and costs.